Exhibit 10.50
AMENDMENT ONE TO THE SERVICE CORPORATION INTERNATIONAL
EXECUTIVE DEFERRED COMPENSATION PLAN
     Service Corporation International, a Texas corporation (the “Company”),
hereby adopts the following Amendment to the Service Corporation International
Executive Deferred Compensation Plan (the “Plan”):
     WHEREAS, the Plan was adopted by the Company, originally effective
January 1, 2005 and subsequently amended and restated during December 2009; and
     WHEREAS, the Company desires to change the terms of the Plan to permit
Participants to defer future grants of restricted stock under the Plan’s terms;
     WHEREAS, Section 12.2 of the Plan gives the Company the authority to make
amendments to the Plan;
     NOW THEREFORE, the Plan is hereby amended by adding new Article 18 to the
end thereof, to be and read as follows:
ARTICLE 18
Stock Deferrals
18.1 Definitions.
     (a) “Dividend Equivalents” means the amount credited to a Participant’s
Dividend Equivalent Account as provided in Section 18.1(d) below.
     (b) “Incentive Plan” shall mean the Service Corporation International
Amended 1996 Incentive Plan, as amended from time to time, and any subsequently
adopted stock incentive plan.
     (c) “Stock Award” shall mean any grant of Restricted Stock as defined in
and pursuant to the Incentive Plan.
     (d) “Stock Award Unit” shall mean a nominal unit of the Company’s common
stock that is credited to a Participant’s Stock Award Unit Account pursuant to
Section 18.2(b) below.
18.2 Deferral of Share Awards.
     (a) Annual Accounting. For each Participant who elects to defer a portion
of a Stock Award, a separate Stock Award Unit Account and Dividend Equivalent
Account shall be established for each Plan Year to hold the Participant’s Stock
Award Units and Dividend Equivalents. Earnings with respect to a separate Stock
Award Unit Account and Dividend Equivalent Account established for a Plan Year
shall be allocated to that account.

1



--------------------------------------------------------------------------------



 



     (b) Stock Award Deferral Elections. Subject to the limitations below, a
Participant may elect to defer all or a portion of a Stock Award on such terms
as the Committee (or its delegate) may permit by completing an Election Form and
submitting it to the Committee (or its delegate) prior to the calendar year in
which the Stock Award is made. The Participant’s deferral election shall be made
pursuant to Section 3.1 hereof, in accordance with the provisions thereof, and
shall be submitted within the time period provided under Section 3.2(a) hereof.
The Election Form shall designate the time and form of distribution for the
Participant’s Stock Award Units and Dividend Equivalents in a manner consistent
with the provisions of (i) Article 4, regarding Scheduled Distributions and
Unforeseeable Emergencies, (ii) Article 5, regarding Change in Control Benefit
distributions, (iii) Article 6, regarding Retirement Benefits distributions,
(iv) Article 7, regarding Termination Benefit distributions and (v) Article 8,
regarding Disability Benefits. The Committee (or its delegate) shall credit a
Stock Award Unit to a bookkeeping account (to be known as a “Stock Award Unit
Account”) for the benefit of such Participant. Any Stock Awards deferred
pursuant to this Section 18.2 shall be accounted for by the Employer on its
books and records and the Employer may, in its discretion, transfer shares of
the Employer’s common stock to the Trustee at such times as the Employer shall,
in its discretion, determine.
     (c) Stock Award Unit Accounts. A Participant’s Stock Award Units shall be
subject to vesting and forfeiture at the same time and in the same manner as
applicable to such Participant’s Stock Award.
          (i) In addition to the applicable limitations of Article 4, no portion
of a Stock Award Unit may be distributed in a Scheduled Distribution until an
annual distribution date which occurs following the date the Participant’s Stock
Award would have been fully vested. By way of example, if a Stock Award Unit
becomes fully vested on March 1, 2015, then such Stock Award Unit shall be
eligible for distribution as part of a Scheduled Distribution during
January 2016.
          (ii) Distributions from a Participant’s Stock Award Unit Account shall
be made in the form of shares of the Company’s common stock for each Stock Award
Unit, which shares shall be issued pursuant to the Incentive Plan’s terms.
          (iii) If the Company pays a stock dividend with respect to its shares
of common stock, then the Committee (or its delegate) shall credit additional
Stock Award Units to the Participant’s Stock Award Unit Account in an amount
equal to the number of shares of common stock that would have been issued to the
Participant if he or she had directly held one unit of the Company’s common
stock for each Stock Award Unit credited to his Stock Award Unit Account.
     (d) Dividend Accounts. The Committee (or its delegate) shall credit to each
Participant’s Dividend Equivalent Account an amount equal to the dividend that
the Participant would have received if he or she had directly owned one share of
the Company’s common stock for each Stock Award Unit credited to the
Participant’s Stock Award Unit Account.
          (i) Amounts credited to a Participant’s Dividend Equivalent Account
shall be fully vested at all times.

2



--------------------------------------------------------------------------------



 



          (ii) Any amount is earned on a Participant’s Dividend Equivalent
Account for an Annual Account, such amount shall be credited to the
Participant’s Dividend Equivalent Account for that Plan Year.
          (iii) Amounts credited to a Participant’s Dividend Equivalent Account
shall initially be invested in the same manner as directed for the Participant’s
Company Contributions.
     IN WITNESS WHEREOF, the undersigned, duly authorized officer of the
Company, has caused this instrument to be executed on this 27th day of December,
2010.

            SERVICE CORPORATION INTERNATIONAL
      By:   /s/ Jane D. Jones               Its:  Vice President Human
Resources     

3